         Case 2:18-cv-00284-CMR Document 87-2 Filed 02/21/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                   MDL NO. 2724
PRICING ANTITRUST LITIGATION                     16-MD-2724

                                                 HON. CYNTHIA M. RUFE



THIS DOCUMENT RELATES TO:                        Civil Action Nos.

Humana Inc. v. Actavis Elizabeth, LLC et al.     No. 18-cv-3299

Marion Diagnostic Center, LLC et al. v.          No. 18-cv-4137
McKesson Corp. et al.

In re: State Attorneys General                   No. 17-cv-3768

Ahold USA Inc. et al. v. Actavis Holdco U.S.,    No. 18-cv-2641
Inc. et al.

The Kroger Co. et al. v. Actavis Holdco U.S.,    No. 18-cv-284
Inc. et al.

West Val Pharmacy et al. v. Actavis Holdco       No. 18-cv-2533
U.S., Inc. et al.

1999SEIU National Benefit Fund et al. v.         No. 18-cv-2401
Actavis Holdco U.S., Inc. et al.


                                             ORDER

        Upon consideration of Defendant Zydus Pharmaceuticals (USA), Inc.’s (“Zydus”)

Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims (“Motion”), and any opposition

thereto, it is hereby

        ORDERED, that Zydus’ Motion be and the same is hereby, GRANTED; and it is further

        ORDERED, that the overarching conspiracy claims asserted against Zydus in the the

Indirect Reseller Plaintiffs’ Amended Overarching Complaint, No. 18-cv-2533; Humana Inc.
        Case 2:18-cv-00284-CMR Document 87-2 Filed 02/21/19 Page 2 of 2




Amended Complaint, No. 2:18-cv-03299-CMR; Direct Purchasers’ First Amended Class Action

Complaint, No. 18-cv-02641; Marion First Amended Class Action Complaint, No. 2:18-cv-

04137-CMR; Kroger Plaintiffs’ Amended Complaint, No. 18-cv-284; Plaintiff States’

Consolidated Amended Complaint No. 17-3768; and End-Payer Class Action Complaint, No.

18-2401 be DISMISSED WITH PREDJUDICE.



Dated: _____________________                  ____________________________________
                                              Judge Cynthia M. Rufe
                                              U.S. District Court for the Eastern
                                              District of Pennsylvania

Copies to: All counsel of record
